DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 6, 9-12, 14-17 have been considered but are moot in view of new ground of rejection.
	Claims 2-5, 7-8, 13, 18-19 have been canceled.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 6, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asbun et al. (US 20190191203) in view of Krafka et al. (US 20180157926) and further in view of Swaminathan et al. (US 20140168056).

Regarding claim 1, Asbun discloses a transmitting apparatus for transmitting a video segment that is video data of a space area and a predetermined time, the space area corresponding to a position and direction of a virtual viewpoint of a user of a receiving apparatus, the video segment being obtained by dividing video data of a virtual viewpoint image corresponding to a three-dimensional space, the virtual viewpoint image being obtained by imaging an imaging target simultaneously from a plurality of directions (transmitting apparatus comprises content server, ad decision server, ad server, Xlink resolver for transmitting video segment that is video data of a grid area and/or viewport and a predetermined time in 360 degree video, the grid area and/or viewport corresponding to a position and direction of a virtual viewport of a user of DASH client, the video segment being obtained by dividing video data of virtual viewpoint image corresponding to a 3D or 360 degree pace, the viewpoint image of 3D or 360 degree video being obtained by imaging an imaging target simultaneously from different directions of 360 degree for 360 degree video or 3D – see include, but not limited to, figures 1, 8, 11-12,13, 16-18, 21, 24, 26, paragraphs 0098, 0101, 0116, 0117)  transmitting apparatus comprising: 
 	server and one or more programs including instructions for: 
23, paragraphs 0003, 0142, 0145-0146);
	determining, in accordance with the request, either a presence or an absence of a predetermined change in the viewpoint information included in the request (e.g., determining whether user viewing orientation falls different viewpoint or within the same second content viewport – see include, but not limited to, figures 12, 15,  18, 22, paragraphs 0007, 0052, 0076, 0107, 0117, 0137, 0145-0146, 0163); 	
	providing, to the receiving apparatus, the descriptive data in which information on a location of a first video segment is described in a case where an absence of the predetermined change is determined by the determining (providing, to the DASH client, the description data of the secondary content in which information on a location of a first video segment associated with the selected viewport in described in response to user viewing orientation is within the same secondary content viewport  – see include, but not limited to, figures 12, 15,  18, 22, 26-28, paragraphs 0007, 0052, 0076, 0107, 0117, 0137, 0145-0146, 0163), and
 	 providing, to the receiving apparatus, the descriptive data in which information on a location of the second video segment is described in a case where a presence of the predetermined change is determined by the determining (providing, to the DASH client, the description data in which information on a location of the secondary content segment associated with viewing orientation falls within another viewport – see include, but not limited to, figures 12, 15,  18, 22, 26-28, paragraphs 0007, 0052, 0076, 0107, 0117, 0137, 0145-0146, 0156, 0163); and 
 	in a case where the request for a video segment corresponding to the information on the location described in the provided descriptive data is received from the receiving apparatus, transmitting the video segment corresponding to the request to the receiving apparatus (in case where the request for a video segment/secondary content segment corresponding to the information on the location of selected viewport described in the provided descriptive data is received from the DASH client, transmitting the video content segment corresponding to the selected viewport to the DASH client – see include, but not limited to, figures  12, 15,  18, 22-23, 26-28, paragraphs 0007, 0052, 0076, 0107, 0117, 0137, 0145-0146, 0156, 0163),
 	wherein the second video segment has a duration shorter than the first video segment (second video segment such as second video content segment in one viewport is shorter/smaller than main video segment or other second video segment of another viewport - see include, but are not limited to, figures 4, 11, 26-27) and wherein the transmitting apparatus  transmits a plurality of video segments for a consecutive durations by the receiving, the determining, the providing, and the transmitting being repeatedly performed (transmitting the plurality of segments of main content video and second content video for a consecutive durations by the receiving, determining, providing, and the transmitting of the segments repeatedly performed - see include, but not limited to, figures 1, 3-4, 7, 15-16, 21-28).
	Asbun discloses in figure 26, three viewports, but in figure 27, only selected viewport with additional information is displayed. However, Asbun does not explicitly discloses information on a location of a second video segment is not described in a case where an absence of predetermined change is determined by the determining, and
 	 information on the location of the first video segment is not described in a case where a presence of the predetermined change is determined by the determining;
	wherein second video segment is a video segment of a virtual  viewpoint image of a space area wider than the first video segment.
	Krafka discloses a transmitting apparatus (server 820) for transmitting a video segment that is video data of a space area and time information, the space area corresponding to a position and direction of a virtual viewpoint of a user of a receiving apparatus, the video segment being obtained by dividing video data of a virtual viewpoint image corresponding to a three-dimensional space (3D), the virtual viewpoint image being obtained by imaging an imaging target simultaneously from a plurality of directions (plurality of directions with street, tree, building, restaurant, etc. – see include, but not limited to, figures 1-3, 8, paragraphs 0006-0009, 0021, 0025), the transmitting apparatus comprising:
	one or more processors (822), and a memory (824) storing one or more programs (instructions) configured to be executed by the one or more processors, the one or more programs including instructions (see figure 8, paragraphs 0041-0043) for: providing, to receiving apparatus (client device 810 – figure 8), information of first video segment and a second video segment associated with the selected location of video image, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a virtual viewpoint image of a space area wider than the first video segment  (video segment associated with selected portion 166 has a duration shorter than video segment with 168, 170, 166, 162, 164 and is a video segment of virtual viewpoint image of a space area wider/larger (room into area) than the first video segment – see include, but not limited to, figures 1-3, 5, paragraphs 0003, 0006, 0008-0010, 0027, 0029, 0030, 0054).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asbun with the teachings including transmitting apparatus comprising processor, memory for storing instructions and second video segment of a virtual viewpoint image of a space area wider/bigger than the first video as taught by Krafka in order to yield predictable result of automatically control the functions and/or accurately reflect viewer attention while viewing an image (see for example, paragraphs 0004, 0007).
	Swaminathan discloses determining, in accordance with a request, either a presence or an absence of a predetermined change in the viewpoint information included in the request (determining, in accordance with a request, either presence or an absence of predetermined change in viewpoint information associated with change of area of interest/change of orientation based on eye gaze tracking – see include, but are not limited to, figures 1, 8-13, paragraphs 0064, 0072, 0077); 	
	providing, to the receiving apparatus, the descriptive data in which information on a location of a first video segment is described and information on a location of a second video segment is not described in a case where an absence of the predetermined change is determined by the determining (providing, to receiving device, descriptive data on the location of a first video segment is described and information of other area is hidden or not described in case eye gaze/orientation is unchanged   – see include, but are not limited to, figures 1, 8-13, paragraphs 0064, 0067, 0072-0073, 0077);
	providing, to the receiving apparatus, the descriptive data in which information on a location of the second video segment is described and information on the location of the first video segment is not described in a case where a presence of the predetermined change is determined by the determining (e.g., providing information in which information on a location of second segment is described in case the eye gaze/orientation moves to location of second segment and hidden/not described information on location associated with first video segment – see include, but are not limited to, figures 1, 8-13, paragraphs 0064, 0067, 0072-0073, 0077); and 
In addition to Asbun and Krafka, Swaminathan also discloses wherein the second video segment has a duration shorter than the first video segment (see include, but are not limited to, figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077. The video segment duration including augmented reality information is shorter (e.g., only during the time the eye is lingered on the area of interest or orientation movement and disappears when the eye gaze to different area while the first video content continue to display with hidden object).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asbun in view of Krafka with the teachings including information on a location of a second video segment is not described in a case where an absence of predetermined change is determined by the determining, and information on the location of the first video segment is not described in a case where a presence of the predetermined change is determined by the determining as taught by Swaminathan in order to yield predictable result of reducing distraction the user’s view and easily tracking and accessing to the information layer (paragraphs 0003-0004, 0016).

Regarding claim 6, Asbun in view of Krafka and Swaminathan discloses the transmitting apparatus according to claim 1, wherein the information regarding the location is a uniform resource identifier (URI) or a uniform resource locator (URL) (e.g., URI or URL of secondary content and/or ad – see include, but are not limited to, Asbun: figures 7, 23-24, paragraphs 0043, 0046, 0064, 0068, 0140, 0142, 0146, 0159).

Regarding claim 9, Asbun in view of Krafka and Swaminathan discloses the transmitting apparatus according to claim 1, wherein in the determining:
	an absence of the predetermined change in the viewpoint information is determined in a case where a travel distance of virtual viewpoint in a predetermined period is less than a threshold (e.g., determining no change in viewpoint/area of interest information in case the distance of travel/movement of gazing does not exceed a threshold such as boundary of current area of interest or does not pass over the other area of interest or orientation/selection falls within the same viewport or not falls into other viewport– see include, but are not limited to, Asbun: figures 8, 12, 22, 26-28, paragraphs 0007, 0127, 0128, 0132; Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078), and
	a presence of the predetermined change in the viewpoint information is determined in a case where the travel distance of the virtual viewpoint in the predetermined period is greater than or equal to the threshold (determine a change in the viewpoint/eye gaze information in case distance of eye gaze exceed the object boundary or pass over another area of interest or viewing’s orientation falls in different viewport – see include, but not limited to, Asbun: figures 8, 12, 22, 26-28, paragraphs 0007, 0127, 0128, 0132;Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078).

Regarding claim 10, Asbun in view of Krafka and Swaminathan discloses the transmitting apparatus according to claim 1, wherein in the determining:
	an absence or presence of the predetermined change in the viewpoint information is determined by determining whether difference between a positon of the virtual viewpoint at a first time and a position of the virtual viewpoint at a second time is equal to or greater than a threshold (determining predetermined change to other area of interest or no change of area of interest based on difference between position of eye gaze or orientation is within boundary of an area of interest or greater than the boundary or pass over another area of interest at second time – see include, but are not limited to, Asbun: figures 8, 12, 22, 26-28, paragraphs 0007, 0127, 0128, 0132; Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078).

Regarding claim 11, Asbun in view of Krafka and Swaminathan discloses the transmitting apparatus according to claim 1, wherein the determining:
	 an absence or a presence of the predetermined change in the viewpoint information is determined by determining whether difference between a direction of the virtual viewpoint at a first time and a direction of the virtual viewpoint at a second time is equal to or greater than a threshold (determining whether a difference between direction/orientation of eye gaze/linger at a first time and a direction/orientation of the viewpoint/eye gaze/linger at second time is the same or greater than a threshold/exceeds bounding of an area of interest -  see include, but are not limited to, Asbun: figures 8, 12, 22, 26-28, paragraphs 0007, 0127, 0128, 0132; Swaminathan: figures 12-13, paragraphs 0040, 0057, 0061, 0063-64, 0067, 0069-0070, 0077-0078).

Regarding claim 12, limitations that correspond to the limitation of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Asbun in view of Krafka and Swaminathan discloses a receiving apparatus (client device/DASH client) for receiving a video segment that is video data of a space area and a predetermined time, the space area corresponding to a position and direction of a virtual viewpoint of a user of the receiving apparatus, the video segment being obtained by dividing video data of a virtual viewpoint image corresponding to a three dimensional space, the virtual viewpoint image being obtained by imaging an imaging target simultaneously from a plurality of directions, the receiving apparatus comprising: one or more processors, and 
	a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
	transmitting, to the transmitting apparatus, a request for descriptive data that is an MPE (Media Presentation Description) file in MPEP-DASH or an HLS (HTTP Live Streaming) playlist, the request including viewpoint information regarding the virtual viewpoint of the user,
	receiving the descriptive data to be transmitted by the transmitting apparatus in response to the request the descriptive data including both first information regarding a location of a first video segment and second information regarding a location of the second video segment, 
	deciding a presence or absence of a predetermined change in the viewpoint information regarding the position of the virtual viewpoint of the user or the direction of the virtual viewpoint of the user;
requesting the transmitting apparatus for the first video segment based on the first information in a case where an absence of the predetermined change in the viewpoint information is decided based on the deciding, and to request the transmitting apparatus for the second segment based on the second information in a case where a presence of the predetermined change in the viewpoint information is decided in the deciding;
receiving the requested video segment from the transmitting apparatus; and
displaying the received segment,
 wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a virtual viewpoint image of a space wider than the first segment, and
wherein the receiving apparatus displays a plurality of video segments for a consecutive durations by the transmitting of the request for the descriptive data, the receiving of the descriptive data, the deciding, the requesting for the first video segment or the second video segment, the receiving of the requested video segment, and displaying of the received video segment being repeatedly performed (see discussion in the rejection of claim 1; Asbun: figures 1, 7-8, 12, 21-22, 26-28; Krafka: figures 1-3, 8; Swaminathan: figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077). 

Regarding claim 14, limitations of a transmitting method as claimed correspond to the limitations of the transmitting apparatus as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Asbun in view of Krafka and Swaminathan discloses a transmitting method for transmitting a video segment that is video data of a space area and a predetermined time, the space area corresponding to a position and direction of a virtual viewpoint of a user of a receiving apparatus, the video segment being obtained by dividing video data of a virtual viewpoint image corresponding to a three-dimensional space, the virtual viewpoint image being obtained by imaging an imaging target simultaneously from a plurality of directions, the transmitting apparatus, comprising: 
 	receiving a request for descriptive data that is an MPD (Media Presentation Description) -5-Amendment for Application No.: 16/449,212 Attorney's Docket No.: 10193248US01 file in MPEG-DASH or an HLS (HTTP Live Streaming) playlist from the receiving apparatus, the request including viewpoint information on the virtual viewpoint of the user of a receiving apparatus; 
 	determining, in accordance with the request, either a presence or an absence of a predetermined change in the viewpoint information included in the request; providing, to the receiving apparatus, the descriptive data in which information on a location of a first video segment is described and information on a location of a second video segment is not described, in a case where an absence of the predetermined change is determined and providing, to the receiving apparatus, the descriptive data in which information on a location of the second video segment is described and information on the location of the first video segment is not described, in a case where a presence of the predetermined change is determined: and in a case where the request for a video segment corresponding to the information on the location described in the provided descriptive data is received from the receiving apparatus, transmitting the video segment corresponding to the request to the receiving apparatus, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a virtual viewpoint image of a space area wider than the first video segment, and wherein transmitting a plurality of video segments for a consecutive durations by the receiving, determining, the providing, and transmitting is being repeatedly performed (see similar discussion in the rejection of claim 1).  

Regarding claim 15, limitations of a receiving method as claimed correspond to the limitations of receiving apparatus in claim 12 are analyzed as discussed in the rejection of claim 12. Particularly, Asbun in view of Krafka and Swaminathan discloses a receiving method for receiving a video segment that is video data of a space area and a predetermined time, the space area corresponding to a position and direction of a virtual viewpoint of a user of the receiving apparatus, the video segment being obtained by dividing video data of a virtual viewpoint image corresponding to a three-dimensional space, the virtual viewpoint image being obtained by imaging an imaging target simultaneously from a plurality of directions, the receiving apparatus, comprising: transmitting, to the transmitting apparatus, a request for descriptive data that is an MPD (Media Presentation Description) file in MPEG-DASH or an HLS (HTTP Live Streaming) playlist, the request including viewpoint information regarding the virtual viewpoint of the user; -6-Amendment for Application No.: 16/449,212 
 	Attorney's Docket No.: 10193248US01 receive the descriptive data to be transmitted by the transmitting apparatus in response to the request, the descriptive data including both first information regarding a location of a first video segment and second information regarding a location of the second video segment; deciding a presence or absence of a predetermined change in the viewpoint information regarding the position of the virtual viewpoint of the user or and the direction of virtual viewpoint of the user;
	 requesting the transmitting apparatus for the first video segment based on the first information in a case where an absence of the predetermined change in the viewpoint information is decided in the deciding, and to request the transmitting apparatus for the second segment based on the second information in a case where a presence of the predetermined change in the viewpoint information is decided in the deciding, receiving the requested video segment from the transmitting apparatus; and 
 	displaying the received video segment, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a virtual viewpoint image of a space area wider than the first segment, and wherein the receiving apparatus displays a plurality of video segments for a consecutive durations is requested by the transmitting of the request for the descriptive data, the receiving of the descriptive data, the deciding, the requesting for the first video segment or the second video segment, the receiving of the requested video segment, and displaying of the received video segment  being repeatedly performed (see similar discussion in the rejection of claim 12 and include, but are not limited to, Asbun: figures 1, 6-8, 12, 21-22, 26-28; Krafka: figures 1-3, 8; Swaminathan: figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077).  

Regarding claim 16, Asbun in view of Krafka and Swaminathan discloses a non-transitory computer readable storage medium storing a program causing a computer to operate as various units of the transmitting apparatus according to claim 1 (see similar discussion in the rejection of claim 1, and Asbun: paragraphs 0218; Krafka: figure 8, paragraphs 0010, 0041, 0043, claim 17; Swaminathan: paragraphs 0020-21, figure 1).  

Regarding claim 17, Asbun in view of Krafka and Swaminathan discloses a non-transitory computer readable storage medium storing a program causing a computer to operate as various units of the transmitting apparatus according to claim 12 (see similar discussion in the rejection of claim 12, and Asbun: paragraphs 0218; Krafka: figure 8, paragraphs 0010, 0041, 0043, claim 17; Swaminathan: paragraphs 0020-21, figure 1).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Davis et al. (US 11159854) discloses systems and methods for tracking and tagging objects within a broadcast.
	Hannuksela et al. (US 20180044210) discloses method and apparatus for controlled observation point and orientation selection audiovisual content.
	McKinnon et al. (US 9582516) discloses wide area augmented reality location based services.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
November 23, 2021